

Exhibit 10.15
Description of Certain Compensatory Arrangements
Executive Compensation
Varian Medical Systems, Inc. (the “Company”) does not have a written employment
agreement with any of its executive officers. The annual base salary for
calendar year 2017 for each of the Company’s Principal Executive Officer,
Principal Financial Officer, and certain executive officers (the “executive
officers”) is as follows:
Name
 
Base Salary
Dow R. Wilson,
 
$
1,000,000


President and Chief Executive Officer
 
 
 
 
Elisha W. Finney,
 
$
616,650


Executive Vice President, Finance and Chief Financial Officer
 
 
 
 
Kolleen T. Kennedy,
 
$
674,267


Executive Vice President and President, Oncology Systems
 
 
 
 
Sunny S. Sanyal,
 
$
506,736


Senior Vice President and President, Imaging Components Business
 
 
 
 
John W. Kuo,
 
$
474,535


Senior Vice President, General Counsel and Corporate Secretary
 

On November 18, 2016, the Compensation and Management Development Committee (the
“Compensation Committee”) set the financial performance goals for fiscal year
2017 under the Company’s Management Incentive Plan (“MIP”) for the executive
officers. For fiscal year 2017, the Compensation Committee established a pool of
funds equal to one and one-quarter percent (1.25%) of the Company’s fiscal year
2017 earnings before interest and taxes (“EBIT”) results (the “MIP Bonus Pool”)
to be available for annual cash incentives under the MIP to this group. The
Compensation Committee has discretion to pay each of these executive officers
less than their corresponding share of the MIP Bonus Pool. Such discretion shall
be exercised by the Compensation Committee based on the achievement of
performance goals in the following categories in fiscal year 2017 and any other
factors determined by the Compensation Committee in its sole discretion: EBIT
growth, top line growth, the executive officer’s individual performance and such
other factors determined by the Compensation Committee in its sole discretion.
Payment under the MIP to the executive officers may vary from $0 to the maximum
of the lesser of two times their target participation level or a specified
percentage of the MIP Bonus Pool based upon achievement of such performance
goals.
Set forth below are payout levels for each executive officer if the target and
maximum levels under the MIP are achieved:




--------------------------------------------------------------------------------




Name
 
Target
 
Maximum (the lesser of
the following)
 
 
As a % of
base salary
 
As a % of
base salary
 
As a % of
MIP Bonus Pool
Dow R. Wilson
 
125
%
 
250
%
 
38
%
Elisha W. Finney
 
83
%
 
166
%
 
16
%
Kolleen T. Kennedy
 
90
%
 
180
%
 
18
%
Sunny S. Sanyal
 
75
%
 
150
%
 
12
%
John W. Kuo
 
75
%
 
150
%
 
11
%

The Company does not permit its executive officers to use the Company’s
fractionally owned aircraft for purely personal trips. However, the Company
allows and includes in an executive officer’s compensation, as applicable,
aircraft use attributable to permitted spousal use of the fractionally owned
aircraft for business purposes and spousal travel on commercial airplanes deemed
valuable and appropriate for business purposes. There was no spousal use of the
aircraft in fiscal year 2016.
The Company reimburses executive officers and non-executive officers for
financial planning, estate planning, tax planning, tax return preparation and
financial counseling services (to a maximum of $6,500 per year and uncapped for
the Chief Executive Officer). The Company also reimburses certain individuals,
including all executive officers and non-executive officers, for annual medical
examinations (up to a maximum of $4,000 per year).
Additionally, for the benefit of the executive officers and other highly
compensated individuals, the Company also provides a Company supplemental
contribution match representing retirement contributions which could not be
contributed to the executive officers’ qualified retirement accounts due to
Internal Revenue Code limitations.
Compensation of Directors
Annual Cash Compensation. Each non-employee director receives an annual retainer
of $100,000. The Chairman of the Board receives an additional annual retainer of
$150,000. The chairs of the Ethics and Compliance Committee and the Nominating
and Corporate Governance Committee also receive an additional $12,000 annual
retainer for serving in these positions, the chair of the Compensation and
Management Development Committee Chair receives an additional $15,000 and the
chair of the Audit Committee Chair receives an additional $20,000. Each
non-employee director also receives $1,500 for each committee meeting attended
($750 if the committee meeting was an in-person meeting and the director
attended by telephone or video conference). Directors who are employees receive
no compensation for their services as directors.
All directors, however, receive reimbursement for out-of-pocket expenses of the
directors’ associated with attending Board and committee meetings and for
expenses related to directors’ continuing education programs. Non-employee
directors may elect to receive cash compensation as full-value shares of the
Company’s common stock, at a value equal to the fair market value of the
Company’s common stock on the date that the foregone cash compensation otherwise
would have been paid. Directors may




--------------------------------------------------------------------------------




alternatively elect to defer their retainer and/or meeting fees under the
Company’s Deferred Compensation Plan, subject to the restrictions of applicable
tax laws.
Equity Compensation. New non-employee directors do not receive initial equity
awards, but each continuing non-employee director receives an annual grant of
Deferred Stock Units having a fair market value on the date of grant of
$160,000, based on the fair market value of the Company’s common stock on the
date of grant (typically the date after the Company’s annual meeting of
stockholders).




 




